                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


HENRY T. SPIVERY,

                     Petitioner,

       v.                                          Case No. 17-cv-1256-pp

CATHY A. JESS,1

                     Respondent.


     ORDER GRANTING PETITIONER’S MOTION TO PROCEED WITHOUT
    PREPAYING FILING FEE (DKT. NO. 4), SCREENING AMENDED HABEAS
     PETITION (DKT. NO. 10) AND REQUIRING RESPONDENT TO FILE AN
                   ANSWER OR OTHERWISE RESPOND


       On September 15, 2017, the petitioner, representing himself, filed a

petition for writ of habeas corpus under 28 U.S.C. §2254, challenging his

January 8, 2015 conviction in Milwaukee County Circuit Court for attempted

second-degree sexual assault of a child. Dkt. No. 1. The petition alleged that

the circuit court lacked subject matter jurisdiction because the criminal

complaint failed to allege the offense of conviction, that his trial counsel was

ineffective because he failed to challenge the complaint and that his plea was

not knowingly, intelligently and voluntarily given. Id. at 4-5. He filed a motion

1 The petitioner now is incarcerated at Oshkosh Correctional Institution. See
https://appsdoc.wi.gov /lop/home.do (last visited July 19, 2020). The warden
of that institution is Cathy A. Jess. See Oshkosh Correctional Institution,
WISCONSIN DEP’T OF CORRECTIONS, available at https://doc.wi.gov/Pages/
OffenderInformation/AdultInstitutions/OshkoshCorrectionalInstitution.aspx
(last visited July 19, 2020). Under Rule 2(a) of the Rules Governing Section
2254 Cases and Fed. R. Civ. P. 25(d), the court has updated the case caption to
reflect the appropriate respondent.
                                         1

            Case 2:17-cv-01256-PP Filed 07/20/20 Page 1 of 10 Document 15
for leave to proceed without prepaying the filing fee. Dkt. No. 4. Approximately

ten months later, the petitioner filed an amended petition, alleging the same

three grounds for relief and providing further factual detail on his claims. Dkt.

No. 10. This order grants the motion for leave to proceed without prepaying the

filing fee and screens the amended petition under Rule 4 of the Rules

Governing Section 2254 Cases.

I.    Background

      A.    Underlying State Proceedings

      On January 8, 201, the petitioner pled guilty to attempted second degree

sexual assault of a child, for which he was sentenced to ten years’ confinement

followed by seven and a half years’ extended supervision. Dkt. No. 1 at 2; see

also State of Wisconsin v. Henry T. Spivery, Case Number 2014CF003425

(Milw. Cty.), available at https://wcca.wicourts.gov/. The petitioner filed a

direct appeal on April 11, 2016, arguing that the criminal complaint did not

allege the offense for which he was charged. Dkt. No. 1 at 3. An electronic copy

of the Wisconsin Court of Appeals’ decision reveals that although the

petitioner’s counsel filed a no-merit report on his behalf, the petitioner

responded to the no-merit report and argued that his counsel had provided

ineffective assistance of counsel and that he did not knowingly, voluntarily,

and intelligently enter his guilty plea. See State v. Spivery, No. 2015AP2565-

CRNM, 2016 WL 8650373 (Wis. Ct. App. Nov. 18, 2016). The Wisconsin Court

of Appeals affirmed the conviction on November 18, 2016. Dkt. No. 1 at 3.




                                         2

        Case 2:17-cv-01256-PP Filed 07/20/20 Page 2 of 10 Document 15
      In December 2016, the petitioner filed a petition for review with the

Wisconsin Supreme Court asking for review on the three grounds he’d alleged

in the appeal and in response to the no-merit report. Id. The Supreme Court of

Wisconsin denied the petition for review on February 17, 2017. Id.

      B.      Federal Habeas Proceedings

      The petitioner filed this petition on September 15, 2017 and alleged three

grounds for relief: (1) the Milwaukee County Circuit Court lacked subject

matter jurisdiction over the criminal complaint; (2) ineffective assistance of

counsel; and (3) the petitioner did not knowingly, intelligently, and voluntarily

enter into his guilty plea. Dkt. No. 1 at 4-5. In July of 2018, the petitioner filed

an amended petition and brief in support of the amended petition. Dkt. Nos.

10, 11.

      The court will consider the petitioner’s amended petition for screening

purposes. One provision of the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), 28 U.S.C. §2242, provides that a petition “may be amended or

supplemented as provided in the rules of procedure applicable to civil actions.”

Federal Rule of Civil Procedure 15(a) allows a party to amend a pleading as a

matter of course (without court permission) within twenty-one days of service

of the original complaint. A party may amend outside of that twenty-one day

period “only with the opposing party’s written consent or the court’s leave. The

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

The court may deny leave to file an amended pleading in the event of “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to

                                         3

          Case 2:17-cv-01256-PP Filed 07/20/20 Page 3 of 10 Document 15
cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of

amendment.” Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010)

(quoting Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499 F.3d 663,

666 (7th Cir. 2007) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962))).

      Although the court expects unrepresented litigants to comply with the

procedural rules, the court will construe the petitioner’s amended petition as a

motion to amend and will grant it. The amended petition raises the same three

grounds that the petitioner raised in the original petition (in a different order)

and further develops the petitioner’s arguments for relief. Dkt. No. 10. The

court cannot find that the petitioner unduly delayed the filing of the amended

petition or did so in bad faith or with dilatory motives.

II.   Motion to Proceed with Prepayment of the Filing Fee

      There is a $5.00 filing fee for filing a habeas petition. 28 U.S.C. §1914(a).

The petitioner filed a motion asking the court to allow him to proceed without

prepaying that fee. Dkt. No. 4. In support, the petitioner filed an affidavit of

indigency, stating that he is not employed, receives no money and has no

assets. Id. On September 27, 2017, the petitioner filed his prison trust account

statement, which listed a starting monthly balance of $13.06 and an ending

monthly balance of $19.20. The court finds that the petitioner lacks the ability

to pay the filing fee.




                                         4

         Case 2:17-cv-01256-PP Filed 07/20/20 Page 4 of 10 Document 15
III.   Rule 4 Screening

       A.    Standard

       Rule 4 of the Rules Governing §2254 Proceedings provides that

       [i]f it plainly appears form the face of the petition and any
       attached exhibits that the petitioner is not entitled to relief in
       the district court, the judge must dismiss the petition and
       direct the clerk to notify the petitioner. If the petition is not
       dismissed, the judge must order the respondent to file an
       answer, motion or other response within a fixed time, or to
       take other action the judge may order.

       A court allows a habeas petition to proceed unless it is clear to the court

that the petitioner is not entitled to relief in the district court. At the screening

stage, the court expresses no view of the merits of any of the petitioner’s

claims. Rather, the court reviews the petition and exhibits to determine

whether the petitioner alleges he is in custody in violation of the “Constitution

or laws or treaties of the United States.” 28 U.S.C. §2254(a).

       The court also considers whether the petitioner filed within the

limitations period, exhausted his state court remedies and avoided procedural

default. Generally, a state prisoner must file his habeas petition within one

year of the judgment becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the

petitioner must exhaust the remedies available in the state courts before the

district court may consider the merits of his federal petition. 28 U.S.C.

§2254(b)(1)(A). If the district court discovers that the petitioner has included an

unexhausted claim, the petitioner either must return to state court to exhaust

the claim or amend his petition to present only the exhausted claims. Rose v.

Lundy, 455 U.S. 509, 510 (1982). Finally, even if a petitioner has exhausted a

                                          5

         Case 2:17-cv-01256-PP Filed 07/20/20 Page 5 of 10 Document 15
claim, the district court may still be barred from considering the claim if the

petitioner failed to raise the claim in the state’s highest court in a timely

fashion or in the manner prescribed by the state’s procedural laws. See

O'Sullivan v. Boerckel, 526 U.S. 838, 848 (1999); Thomas v. McCaughtry, 201

F.3d 995, 1000 (7th Cir. 2000)

      B.     Analysis

      Ground one of the petitioner’s original and amended petitions argued

that the circuit court lacked subject-matter jurisdiction over him because the

criminal complaint failed to allege an offense of second-degree sexual assault.

Dkt. No. 10 at 3. The petitioner says that while he kissed the victim on her arm

and on her neck, neither of these actions constituted the “sexual contact”

required to be convicted of the crime of attempted second-degree sexual

assault. Id. at 5. The petitioner says the Wisconsin Court of Appeals did not

address subject matter jurisdiction on his direct appeal, framing his argument

as an argument that the criminal complaint failed to allege an offense of

attempted second-degree sexual assault as a matter of law and finding that

counsel should have raised this earlier in the case. Id. The Wisconsin Court of

Appeals found that the petitioner waived this argument by not objecting prior

to his waiver of a preliminary hearing. See Spivery, 2016 WL 8650373, *6. The

court also determined that the complaint established probable cause that the

petitioner attempted to commit second-degree sexual assault of a child. Id.

      The court will not allow the petitioner to proceed on ground one of his

petition because he cannot bring the argument that the Wisconsin court lacked

                                         6

        Case 2:17-cv-01256-PP Filed 07/20/20 Page 6 of 10 Document 15
subject-matter jurisdiction in a §2254 petition. In Krysheski v. Kingston, No.

06-C-0015, 2006 WL 2009082, *2, (E.D. Wis. 2006), Judge Lynn Adelman

reviewed a similar claim and found that Wisconsin law governed whether a

criminal complaint was “jurisdictionally defective and void” for failing to allege

an offense known at law. Id. (citing Champlain v. State, 53 Wis.2d 751, 754

(Wis. 1972)). Judge Adelman dismissed that petitioner’s claim at the Rule 4

screening stage because it “raise[d] issues of state law involving interpretations

of state statutes. . . . [s]uch a claim is not cognizable in a federal habeas case.”

Id. (citing Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)); see also Jenkins v.

Smith, No. 18 C 6696, 2018 WL 10613269, at *1 (N.D. Ill Oct. 22, 2018) (“A

claim that a state court lacked jurisdiction to adjudicate a criminal proceeding

raises a question of state law that cannot be raised in a habeas corpus

proceeding.”) The same is true here. Because the court would need to interpret

Wisconsin law to determine whether the circuit court acted without

jurisdiction, this federal court cannot decide the issue in a habeas petition.

Estelle, 502 U.S. at 67-68 (federal habeas review is limited to deciding whether

a conviction violated the Constitution, law, or treaties of the United States).

      The petitioner may proceed on his second and third arguments.

According to the petitioner, his trial counsel never reviewed the elements of the

offense with him at the time of the plea hearing and the plea questionnaire did

not identify the elements of the offense. Dkt. No. 10 at 6. This claim implicates

the petitioner’s Sixth Amendment right to counsel, which is a cognizable claim

on federal habeas review. See Warren v. Baenen, 712 F.3d 1090, 1102 (7th Cir.

                                         7

        Case 2:17-cv-01256-PP Filed 07/20/20 Page 7 of 10 Document 15
2013). The petitioner’s third ground for relief says that he did not understand

or was not aware of all the elements of the charged offense, specifically the

“purpose” element. Dkt. No. 1 at 5-6. According to the petitioner, while he did

not intend to have sexual contact with the victim, neither the trial court nor his

trial counsel informed him that intent was an element of the charged offense.

Id. Further, the petitioner argues that the court accepted his guilty plea

“[without] conforming to the mandatory procedures” and that the record

“clearly shows that [the petitioner] was confused [and] did not feel as though he

[was] guilty.” Id. at 6. As a result, the petitioner argues that he did not

knowingly, intelligently, and voluntarily enter his guilty plea. These allegations

implicate the petitioner’s due process rights under the Fifth Amendment and

are cognizable on federal habeas review. Warren, 712 F.3d at 1102.

      It appears that the petitioner has filed this petition within the one-year

limitations period. It also appears that the petitioner has exhausted his state

remedies on his second and third claims. Nothing in this order, however,

prevents the respondent from later asking the court to dismiss the petition as

untimely or arguing that the petitioner procedurally defaulted his claim(s). The

respondent has not yet had an opportunity to respond to the petition, and the

court will now require him to do so. Because the court cannot say that it

plainly appears from the face of the petition that the petitioner is not entitled to

relief on grounds two and three, it will allow the petition to proceed.




                                         8

        Case 2:17-cv-01256-PP Filed 07/20/20 Page 8 of 10 Document 15
III.   Conclusion

       The court GRANTS the petitioner’s motion for leave to proceed without

prepayment of the $5.00 filing fee. Dkt. No. 4.

       The court ORDERS that the petitioner may proceed on grounds two and

three of his amended habeas petition.

       The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

       The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files his answer

to file a brief in support of his petition;

       (2) the respondent has forty-five days after the petitioner files his initial

brief to file the respondent’s brief in opposition; and

       (3) the petitioner has thirty days after the respondent files his opposition

brief to file a reply brief, if the petitioner chooses to file such a brief.

       If, instead of filing an answer, the respondent files a dispositive motion,

the respondent must include a brief and other relevant materials in support of

the motion. The petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion. If the

respondent chooses to file a reply brief, he must do so within thirty days of the

date the petitioner files the opposition brief.

                                              9

         Case 2:17-cv-01256-PP Filed 07/20/20 Page 9 of 10 Document 15
      The parties must submit their pleadings in time for the court to receive

them by the deadlines stated above.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages and

reply briefs may not exceed fifteen pages, not counting any statements of facts,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

      Under the Memorandum of Understanding entered into between the

Wisconsin Department of Justice and the U.S. District Clerk of Court for the

Eastern District of Wisconsin, the court will notify the Wisconsin Department

of Justice (through the Criminal Appeals Unit Director and lead secretary) of

this order via Notice of Electronic Filing (NEF). The Department of Justice will

inform the court within twenty-one days from the date of the NEF whether the

Department of Justice will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

respondent). The Department of Justice will provide the pleadings to the

respondent on whose behalf the Department has agreed to accept service of

process.

      Dated in Milwaukee, Wisconsin this 20th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        10

       Case 2:17-cv-01256-PP Filed 07/20/20 Page 10 of 10 Document 15
